MOORE, Circuit Judge,
concurring.
With respect to the Miranda issue, the fundamental question in this case is whether the state courts unreasonably determined the facts or unreasonably applied Supreme Court precedent regarding Stanley’s purported waiver of his Miranda rights. As the majority notes, a Miranda waiver “must have been made with a full awareness of both the nature of the right being abandoned and the consequences of the decision to abandon it.” Colorado v. Spring, 479 U.S. 564, 573, 107 S.Ct. 851, 93 L.Ed.2d 954 (1987) (quoting Moran v. Burbine, 475 U.S. 412, 421, 106 S.Ct. 1135, 89 L.Ed.2d 410 (1986)).
There is ample evidence in the record demonstrating that Stanley did not knowingly and intelligently waive his Miranda rights. The officer signing the Miranda warning (Officer Strieker) had at best limited training in “pidgin” sign language and no relevant experience in signing to a prelingually deaf, retarded person like Stanley, with demonstrated significant communication difficulties. Several witnesses, including Dr. Vernon, Dr. Everington, and Theresa Smith, testified that the Miranda warning was not properly conveyed in an understandable way to Stanley and that he did not in fact understand the warning. There are, however, a few shreds of evidence suggesting that Stanley may have understood, such as the self-serving testimony of Officer Strieker that he could communicate with Stanley. Athough I believe that the evidence weighs heavily in favor of Stanley’s argument that he did not knowingly and intelligently waive his Miranda rights as outlined in Spring and Moran, I cannot say that the determinations of the state courts were “unreasonable” as that term has been defined by the Supreme Court. I am therefore compelled to concur.